Plaintiff in this suit is the tutor of the minor, Bennie Ruth Sherouse, who was also a passenger in the automobile driven by B. E. Petteway. After trial there was judgment in favor of plaintiff for the use and benefit of his minor ward in the sum of $1,000.00, from which judgment defendant has appealed. Plaintiff has answered the appeal, praying for an increase in the amount of the judgment to $5,000.00. Additionally, plaintiff complains of that part of the judgment allowing the intervention of Shreveport Charity Hospital and decreeing the payment of hospital expenses to the extent of $116.00 out of the judgment awarded plaintiff.
Plaintiff's ward is a young, unmarried female who suffered rather severe lacerations of the left shoulder and arm and a slight cut in the left corner of her upper lip as a result of the accident. The minor was hospitalized for a period of 13 days, and, unquestionably, suffered considerable pain. Particularly it is urged that the laceration of the arm has left a large, ugly, raised scar, impairing the appearance of the girl and causing humiliation and embarrassment. In our opinion the evidence adduced with regard to the injuries suffered and the permanent effect thereof, is inconclusive and unsatisfactory. The only evidence in this particular instance on this point is found in the testimony of the plaintiff and his minor ward. No attempt was made to introduce any expert testimony bearing upon the permanence and effects of the injuries. The District Judge had the opportunity to visually examine the worst of the scars, which was on the girl's arm. Under these circumstances, we do not feel that we would be justified in disturbing the amount of the judgment.
For the reasons assigned the judgment appealed from is affirmed at appellant's cost.